                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,    :                 CIVIL ACTION NO. 1:17-2140
                             :
                Plaintiff    :
                             :                 (Chief Judge Conner)
          v.                 :
                             :
CHRISTOPHER J. PEIFFER a/k/a :
CHRISTOPHER PEIFFER a/k/a    :
CHRISTOPHE PEIFFER, JOYEL M. :
PEIFFER a/k/a JOYEL PEIFFER, :
                             :
                Defendants   :

                                       ORDER

      AND NOW, this 7th day of October, 2019, upon consideration of the

Application for Distribution of Proceeds (Doc. 33), as well as prior orders of this

Court granting plaintiff’s Motion for Default Judgment, providing for sale of the

Property located at 1555 Detters Mill Road, Dover, PA 17315-2812 (“Property”), and

approving and confirming the U.S. Marshal’s Sale of the Property, it is hereby

ORDERED that the Schedule of Distribution, attached to this Order, is APPROVED

and shall be entered on the docket by the Clerk and the U.S. Marshal shall

distribute the proceeds of the sale of the Property in accordance with the Schedule

of Distribution.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
